MEMORANDUM *
Onelio Abel Lopez Rodas, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals summarily affirming an Immigration Judge’s (“IJ”) denial of his withholding of removal claim. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Kozulin v. INS, 218 F.3d 1112, 1115 (9th Cir.2000), and we deny the petition.
Substantial evidence supports the IJ’s denial of withholding of removal because even if petitioner had established past persecution, the presumption of a well-founded fear of future persecution has been rebutted by changed country conditions. Based on the 1997 and 2001 State Department Reports on Guatemala, the IJ found that (1) the civil war between the Guatemalan government and the guerrillas ended in 1996; (2) the guerrillas were demobilized and disbanded at that time; and (3) there has been no evidence of former guerrillas retaliating against former captives. The IJ found that petitioner’s last contact with the guerrillas was in 1992 and that there has been no contact since that time. Because these findings are supported by the record, the IJ properly found that the presumption of a well-founded fear of future persecution was rebutted. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998-999 (9th Cir.2003).
The IJ’s finding that petitioner could safely relocate within Guatemala is also supported by the record. See Melkonian v. Ashcroft, 320 F.3d 1061, 1069-70 (9th Cir.2003). Based on the State Department Reports, the IJ found that persons who had fled Guatemala because of harassment by the guerrillas could now safely relocate in different regions. The IJ found that the ability of the guerrillas to track down former adversaries from one part of the country to another was limited by terrain, communication, and limited resources. The IJ found that the guerrilla groups generally operated in particular areas in the past, which limited their ability to locate and pursue persons who had fled to other regions. Because these findings are supported, we affirm the denial of withholding of removal. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.